             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
             CIVIL CASE NO. 3:19-cv-00267-MR-WCM


CHARLENE CHAVEZ,                 )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                 ORDER
                                 )
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )


     THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 11]; the Defendant’s Motion for Summary

Judgment [Doc. 13]; and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 15] regarding the disposition of those motions.

     Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the pending motions in the above-

captioned action and to submit to this Court a recommendation for the

disposition of these motions.




     Case 3:19-cv-00267-MR-WCM Document 18 Filed 05/26/20 Page 1 of 3
        On April 28, 2020, the Magistrate Judge filed a Memorandum and

Recommendation [Doc. 15] in this case containing proposed findings of fact

and conclusions of law in support of a recommendation regarding the

motions [Docs. 11, 13]. The parties were advised that any objections to the

Magistrate Judge's Memorandum and Recommendation were to be filed in

writing within fourteen (14) days of service. The period within which to file

objections has expired, and no written objections to the Memorandum and

Recommendation have been filed.1

        After a careful review of the Magistrate Judge's Memorandum and

Recommendation [Doc. 15], the Court finds that the proposed findings of fact

are correct and that the proposed conclusions of law are consistent with

current case law. Accordingly, the Court hereby accepts the Magistrate

Judge's recommendation that the Commissioner’s decision should be

affirmed and that this case should be dismissed.

        IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 15] is ACCEPTED; the Plaintiff’s Motion for

Summary Judgment [Doc. 11] is DENIED; the Defendant’s Motion for




1
 After the 14-day period for filing objection had expired, the pro se Plaintiff filed a motion for an extension
of time to respond to the Memorandum and Recommendation. [Doc. 16]. That motion has been denied in
a separate Order.
                                                      2



       Case 3:19-cv-00267-MR-WCM Document 18 Filed 05/26/20 Page 2 of 3
Summary Judgment [Doc. 13] is GRANTED; and the decision of the

Commissioner is hereby AFFIRMED. This case is hereby DISMISSED.

     A judgment shall be entered simultaneously herewith.

     IT IS SO ORDERED.
                           Signed: May 22, 2020




                                      3



    Case 3:19-cv-00267-MR-WCM Document 18 Filed 05/26/20 Page 3 of 3
